                                                                         United States District Court
                                                                           Southern District of Texas

                                                                              ENTERED
                      IN THE UNITED STATES DISTRICT COURT                     April 22, 2019
                       FOR THE SOUTHERN DISTRICT OF TEXA S                 David J. Bradley, Clerk
                                HOUSTON DIVISION




BRA NDON W IL SON ,
SPN #02476226,

             Plaintiff,

                                                   CIVIL ACTION NO . H-19-0774

HERTZ RENTAL CAR ,

            Defendant .



                         M MOO    W    OPINION m     ORDER



       The plaintiff, Brandon Wilson (SPN #02476226), has filed
Complaint         Violation           Civil Rights under         U .S.C .         1983

(ncomplaint/') (Docket Entry No.                    conneçtion            criminal
charges that were         filed against him             auto    theft           2012.

                                            who proceeds in forma rauperis,
the court        required         scrutinize the claims and dism iss the

Complaint, in whole or in part,            it determ ines that the Complaint

      frivolous, malicious,                        state       claim upon which

relief may be granted''          nseeks monetary relief from a defendant

who is immune from such relief.'' 28 U .S.C . 5 1915A (b); see also 28
U .S .C .   1915(e) (2)          After considering               the pleadings,

the          concludes                   case must be        dismissed     for the

reasons explained below .
                            1.    Backcround

     Public records reflect that Wilson         presently     custody

the Harris County Jail on sexual assault charges lodged against him

   Case No . 1557889, which       pending      the 183rd District Court

    Harris County, Texasx     Invoking 42            5 1983, Wilson now

sues the Hertz Rental Car company (uHertz''), claiming that he was
falsely charged with theft and making          fraudulent transfer of

motor vehicle after he rented a car from them in November         201 1 .2

   support      that claim , Wilson provides      news article that

dated February 2, 2012, which reports that Wilson and an associate

were charged with felony theft and fraudulent transfer of a motor

vehicle after renting            from Hertz     November 2011, and then

selling      to an unsuspecting victim on Craigslist .3

     State         records confirm                charges of theft and

fraudulent transfer of a motor vehicle were dism issed on

2013, after Wilson was convicted in two other cases.d Arguing that


     lsee Docket Sheet, available at Office of the Harris County
District Clerk, located at: http ://www .hcdistrictclerk.com (last
visited April 22, 2019).
     zcomp laint , Docket Entry No .

     3Exhibit, nMissing rental car sold on Craigslist, 2 arrestedz'
Docket Entry No . 8, pp . 2-3 .

     4see    gstatefsj Motion to Dism iss, Case Nos. 1335130 and
1335131, available at Office of the Harris County District Clerk,
located at : http ://www.hcdistrictclerk.com (last visited April 22,
2019). In particular, Wilson was convicted and sentenced to four
years' imprisonment     for burglary of a hab itation       in Case No .
                                                         (continued.- )
Hert z 'As landered''       name         accusing of theft, Wilson seeks

m onetary dam ages from Hertz                false arrest x

                                       Discussion

     The          does        reach the underlying merits of Wilson's

claims because his Complaint is untimely .            Wilson's
                                                        Z
                                                               civil rights

claims under 42            5 1983 are governed by the two-year statute

of lim itations provided by Texas law .           See Piotrowski v . Citv of

Houston, 237 F.3d 567, 576 (5th                      Tex.         Prac. & Rem .
Code Ann. 5 16.O03(a). This                                                    from

the time that his claims accrued             file a civil rights complaint

concerning       allegations . See Gonzale z v . Wyatt,                       1016,

     (5th         1998).
     Federal 1aw determines when            cause of action accrues under

  1983.     See Smith v . Regional Transit Auth w                F .3d

(5th Cir. 2016). A cause           action for false arrest and unlawful
detention accrues when charges                filed and the p laintiff

detained pursuant        legal process .      See Wallace v . Kato,

    1091, 1100 (2007); Mapes v . Bishop,             F.3d 582,           (5th Cir.
2008)(per curiam).       Wilson's submissions make clear that he was
detained pursuant          legal process shortly after               arrest




     S ...continued)
1273814 and possession             a   controlled   substance            C a se N o .
1338852 . See id .
     scomplaint , Docket Entry No .          p.
          His Comp laint is dated February                 Thus , his claim s

of false arrest are barred by the two-year statute of lim itations,

which expired well before he executed his Complaint . These claims

     subject         dismissal as legally frivolous.        See Gartell v.
Gaylor, 981 F.2d 254, 256 (5th            1993).
     Likewise, Wilson's allegations             defamation do not state

claim under 42 U .S .C .    1983 because claim s of libel or slander are

actionable ,                only under state law .      See Cook v . Houston

Post, 616 F.2d           794-95 (5th           1980).   To the extent that
W ilson asserts       state law claim , a defam ation claim under Texas

          governed         one-year statute of limitations.        See Tex .

      Prac.       Rem . Code     16.002 (a)       A cause of action for
defamation accrues when a defamatory statement              published .    See

San Antonio Credit Union v . O'Connor, 115 S .W .3d 82, 96 (Tex . App .

  San Antonio 2003, pet . denied) (citing Kellev v. Rinkle, 532

S.W .2d                    1976)).     Because Wilson complains about
news report concerning his arrest

2012,8          claims               outside    the   ohe-year   statute

limitations .                additional reason , Wilson's Complaint

untimely and legally frivolous.



     6Exhib it, nMissing rental car sold on Craigslist , 2 arrested ,''
Docket Entry No . 8, pp . 2-3.
     ?Id . at

     BExhibit, nMissing rental          sold on Craigslist , 2 arrested ,''
Docket Entry No . 8, pp . 2-3.
                     111.   Conclusion and Order

     Based on the foregoing , the court ORDERS as follows :

           The Complaint for Violation of Civ il Rights filed
           by Brandon Wilson (Docket Entry No. 1) is DISMISSED
          with prejudice .
          The dismissal will count as a nstrike'' for purposes
          of 28 U.S .C. 5 1915 (g).
     The Clerk is directed to provide a copy of this Memorandum

Opinion and Order to the p laintiff and to the Manager of the Three

Strikes   List    for   the   Southern      District       of     Texas   at

Three Strikes@tx s.uscourts .qov .

     SIGNED at Houston, Texas , on this 22nd day of             ril, 2019 .

                                                       e


                                               <
                                                     SIM LAKE
                                          UN ITED STATES DISTRICT JUDGE




                                 -
                                     5-
